t c memo united_states tax_court estate of romine c hogard deceased james c elliott personal representative and bill f stewart personal representative and wanda l hogard et al petitioners v commissioner of internal revenue respondent docket nos filed date paul r hodgson for petitioners david g hendricks and osmun r latrobe for respondent memorandum opinion dawson judge these consolidated cases were assigned to special_trial_judge lewis r carluzzo pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 all section reference sec_1cases of the following petitioners are consolidated herewith gilmore wilson construction co subsidiary docket no charles t and bettye gilmore docket no and jerry l wilson docket no are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the special trial judge's opinion which is set forth below opinion of the special_trial_judge carluzzo special_trial_judge respondent determined deficiencies additions to tax and increased interest with respect to romine c and wanda l hogard's federal income taxes as follows additions to tax and increased interest sec sec sec sec sec year deficiency a a a c dollar_figure dollar_figure --- --- dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure percent of the interest due on the deficiency interest on the entire deficiency to be computed pincite percent of the standard underpayment rate respondent determined deficiencies additions to tax and increased interest with respect to gilmore wilson construction co subsidiary's federal income taxes as follows additions to tax and increased interest sec sec sec sec sec tye deficiency a a a c dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure percent of the interest due on the deficiency interest on the entire deficiency to be computed pincite percent of the standard underpayment rate respondent determined deficiencies additions to tax and increased interest with respect to charles t and bettye gilmore's federal income taxes as follows additions to tax and increased interest sec sec sec sec sec sec year deficiency a a a c a dollar_figure dollar_figure --- --- dollar_figure --- big_number --- --- big_number --- big_number --- dollar_figure big_number --- big_number --- big_number big_number dollar_figure percent of the interest due on the deficiency interest on the entire deficiency to be computed pincite percent of the standard underpayment rate respondent determined deficiencies additions to tax and increased interest with respect to jerry l wilson's federal income taxes as follows additions to tax and increased interest sec sec sec sec sec sec year deficiency a a a c a dollar_figure dollar_figure --- --- dollar_figure --- big_number --- --- --- big_number --- dollar_figure big_number dollar_figure percent of the interest due on the deficiency interest on the entire deficiency to be computed pincite percent of the standard underpayment rate these cases are part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the underlying transactions involving the sentinel recyclers in this case are substantially identical to the transactions considered in the provizer case consistent with the resolution of some of the disputed issues in provizer in each of these cases petitioners filed a stipulation of settled issues concerning the adjustments related to their participation in the plastics recycling program each stipulation states petitioners are not entitled to any deductions losses investment credits business energy credits or any other tax benefits claimed on their tax returns for the taxable years in issue as a result of their participation in the plastics recycling program the underpayments in income_tax attributable to the investment_credit and business_energy_investment_credit claimed with respect to petitioners' participation in the plastics recycling program are subject_to the addition_to_tax for valuation overstatements determined under sec_6659 using an applicable_percentage of percent the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax_motivated_transactions subject_to the increased rate of interest established under sec_6621 as set forth in the notice_of_deficiency this stipulation resolves all issues that relate to the items claimed on petitioners' tax returns resulting from their participation in the plastics recycling program with the exception of petitioners' potential liability for additions to tax for negligence under the applicable provisions of sec_6653 the issue remaining for decision is whether petitioners are liable for the additions to tax for negligence under the relevant provisions of sec_6653 for the years in issue although not specifically addressed in the stipulation of settled issues because neither evidence nor argument was presented on the point by the affected petitioners we deem those petitioners to have conceded respondent's determinations with respect to the sec_6661 addition_to_tax rule b 103_tc_111 90_tc_488 background some of the facts have been stipulated and they are so found when the petitions were filed in these cases all of the individual petitioners resided in tulsa oklahoma which is also the principal_place_of_business of the corporate petitioner romine c hogard and bettye gilmore died after their petitions were filed in romine c hogard hogard was the president and apparently the sole shareholder of a corporation whose business involved coin-operated entertainment machines he had a high school education neither the educational nor employment background of wanda l hogard has been placed in the record the parties stipulated that she was a housewife during charles t gilmore gilmore graduated from oklahoma a m college in with a bachelor of science degree in marketing gilmore was in the military from through from through gilmore worked for knuckles construction co the record contains no information regarding the educational or employment background of bettye gilmore jerry wilson wilson has a bachelor of science degree from the university of arkansas after graduation he worked for an architect and later became employed by knuckles construction co in gilmore and wilson organized the gilmore wilson construction co g w a corporation through which they conducted a business engaged in the construction of houses and commercial buildings since the formation of g w gilmore has been the office manager and handled its business affairs and wilson has been the president and design planner prior to the gilmores owned stocks maintained a savings account and invested in certificates of deposit prior to wilson maintained a savings account and invested in certificates of deposit in addition the gilmores invested in residential real_estate properties that they held for rent as did gilmore and wilson through a partnership the investment history of the hogards is unknown when knuckles construction co experienced accounting problems in bill f stewart stewart who was a friend of the construction company's owner was consulted for assistance in resolving the problems this is how stewart met and later secured as clients gilmore and wilson stewart has a bachelor of science degree in commerce and business administration he has taken courses towards a master's degree in accounting and a few law school courses stewart became a certified_public_accountant in and began his career as such with a national accounting firm in stewart started his own accounting business which focused primarily on preparing individual income_tax returns and providing tax_advice wilson and gilmore relied on stewart for accounting and tax assistance in organizing g w including establishing the company's record-keeping systems and a profit sharing plan stewart also assisted gilmore and wilson in the formation of a partnership to acquire and manage certain real_estate g w's books_and_records were maintained by stewart who typically prepared the corporation's federal_income_tax returns including the returns for the years in issue g w's returns were reviewed by gilmore and wilson before the returns were filed the hogards became clients of stewart in the mid-1960's details regarding the nature and extent of their relationship or the services that stewart provided to the hogards are unclear it appears that stewart or one of his associates prepared all of the relevant federal_income_tax returns and applications for tentative refunds involved in these cases however we note that the record contains only unfiled copies of some of these documents so our finding on this point is not established we also note that exhibit 3-c which was attached to the stipulation of facts is a copy of a individual federal_income_tax return for romine c hogard unlike the other years in issue we do not have a copy of a joint federal_income_tax return for the hogards for that year nevertheless the notice_of_deficiency for the hogards makes determinations as though they filed a joint_return for that year and the parties have proceeded accordingly neither party has addressed this apparent inconsistency and we proceed as though exhibit 3-c was not in fact a copy of a return that was actually filed with respondent with respect to the preparation of their individual federal_income_tax returns the gilmores and wilson accumulated and forwarded the necessary documentation to stewart stewart received the hogards' tax information from hogard's secretary before the returns were signed and filed the gilmores and wilson reviewed their respective returns it is unknown whether the hogards did the same in early stewart learned about the clearwater group partnership clearwater southeast recovery associates southeast and esplanade associates esplanade through bill storey storey who was the accountant of a friend of one of stewart's clients clearwater southeast and esplanade are limited_partnerships which purportedly engaged in licensing sentinel expanded polyethylene epe recyclers manufactured by packaging industries inc pi of hyannis massachusetts at some point stewart reviewed the clearwater offering memorandum stewart later received the offering memoranda for esplanade and southeast and was advised that they were similar to the clearwater offering memorandum the respective offering memoranda for southeast and esplanade allocate percent of the proceeds from each offering to the payment of sales commissions and offeree representative fees in addition the offering memoranda list significant business and tax risks associated with an investment including a substantial likelihood of an audit by the internal_revenue_service irs and that the purchase_price paid_by f g to eci would probably be challenged as being in excess of fair_market_value that southeast and esplanade had no prior operating history that samuel winer the general_partner of southeast and esplanade had no prior experience in recycling or similar equipment that the limited partners had no control_over the conduct of southeast's and esplanade's business that there was no established market for the recyclers that there were no assurances that market prices for virgin resin would remain at their current costs per pound or that the recycled pellets would be as marketable as virgin pellets and that certain potential conflicts of interest existed the value of the sentinel recyclers was grossly overstated in the promotional materials stewart read the marketing opinion of stanley ulanoff ulanoff the technical opinion of samuel z burnstein burnstein and the tax opinion of john y taggart taggart ulanoff owns a 27-percent interest in plymouth equipment associates and a 37-percent interest in taylor recycling associates both of which leased sentinel recyclers burnstein owns a 605-percent interest in empire associates and a percent interest in jefferson recycling associates both of which leased sentinel recyclers both ulanoff and burnstein's opinions are included in all offering memoranda involving the recyclers taggart and other members of the law firm of windels marx davies ives prepared the offering memorandum tax opinion and other legal documents for the initial plastics recycling partnership clearwater and other plastics recycling partnerships taggart was the head of the tax department of windels marx davies ives and taught tax law as an adjunct professor at new york university nyu law school taggart had previously been employed by the u s department of the treasury and as a full-time faculty_member of nyu law school taggart owned a 66-percent interest in a second-tier plastics recycling partnership samuel l winer winer is the general_partner of esplanade and southeast aside from being the general_partner of esplanade and southeast winer is also an investment banker and financial consultant with offices in clearwater florida he is also the general_partner in other plastics recycling limited_partnerships including clearwater poly reclamation associates and sunbelt partnership group for his services to esplanade and southeast winer received dollar_figure from each partnership out of the proceeds of the esplanade and southeast private offerings pi is a closely_held_corporation which manufactures thermoplastic and other types of packaging machinery pi holds itself out as the world's largest manufacturer of blister packaging machinery and as fabricating the industry's widest line of thermoforming machinery including highly specialized disposable medical and food packaging systems pi also manufactures both the sentinel epe and eps recyclers which recycle expanded polyethylene and expanded polystyrene stewart and storey decided to visit pi's facilities in hyannis massachusetts to see whether the recyclers performed as described in the offering memorandum at their own cost they flew to new york where they met winer who provided them with transportation to hyannis at pi's facilities they observed a demonstration of the recyclers and listened to a presentation about the recyclers stewart storey and to other people attended a luncheon paid for by pi at which they discussed the investment during this trip stewart was told that the disposal of plastic was expensive the recycler was unique the price of the recycler was reasonable there were no patents on the recycler and some recyclers had sold for prices in excess of those in the offering memorandum other than winer stewart did not recall the names of the individuals with whom he spoke at pi the recycler demonstration convinced stewart that the recycler performed as stated in the offering memorandum however stewart performed no tests on the quality of its output he did not know the names of companies who would use the recyclers and did not inquire about the market for scrap pellets or the cash-flow to be generated by the recyclers pellets or the investment as a whole storey advised stewart that he was entitled to a commission in connection with an investment by any of stewart's clients in southeast or esplanade storey and stewart agreed to split the commissions resulting from any subsequent investment by stewart's clients in southeast or esplanade stewart has no detailed knowledge or expertise in plastics recycling machinery or materials instead he relied on the individuals associated with southeast and esplanade and the authors of the various opinions appended to the offering memoranda to have the necessary expertise with regard to the transactions involved in southeast and esplanade stewart advised gilmore and wilson about the clearwater partnership and told them that it was fully subscribed however he also informed them of the opportunity to invest in southeast and or esplanade prior to investing in southeast gilmore and wilson met with stewart several times it is unclear whether gilmore and wilson attended these meetings separately during these meetings the energy crisis the price of oil and the benefits of recycling plastic were discussed stewart described his visit to pi the demonstration of the recycler and his discussions with various individuals at pi stewart advised them that the operation looked viable because it solved the problem of plastic disposal because the recyclers could be used by companies which did not have to purchase the recyclers and because of the effect of rising oil prices on the plastics industry the tax benefits of the investment were also discussed stewart informed gilmore and wilson that he intended to make an investment in one of the partnerships and subsequently did so gilmore and wilson were aware that stewart had no background in plastics recycling machinery or materials stewart provided gilmore and wilson with southeast's offering memorandum although gilmore reviewed the offering memorandum he did not read it cover to cover gilmore read ulanoff's marketing report and taggart's tax opinion and he was impressed with their credentials gilmore made no independent investigation of the projections in the offering memorandum gilmore did not know the value of the recyclers and was unfamiliar with nonrecourse notes wilson looked at the offering memorandum and attempted to understand it to the best of his ability although the extent of his review of the offering memorandum is unclear wilson was not concerned by the warnings on the front page of the offering memorandum the conflicts of interest described therein or the fact that southeast had no operating history wilson did not seek another opinion regarding the investment the recycler or the transactions involved in the investment the gilmores wilson and g w each invested dollar_figure in southeast for a 91-percent interest in southeast stewart was entitled to commissions related to the gilmores' wilson's and g w's investments in southeast gilmore and wilson were aware of stewart's commission arrangements with the promoters of southeast stewart apparently introduced the hogards to the esplanade investment however the events leading to their decision to invest in esplanade are unknown in date the hogards invested dollar_figure in esplanade for 82-percent interest in the profits losses and capital of esplanade after the investments stewart had some contact with winer and he received letters regarding the recyclers the substance or extent of any direct contacts among the gilmores wilson g w the hogards and winer or any other individual associated with southeast is unknown from through the gilmores' average adjusted_gross_income was dollar_figure in their adjusted_gross_income increased substantially to dollar_figure due to a gain realized on the disposition of a capital_asset on their return they claimed investment tax_credits of dollar_figure and carried back credits of dollar_figure to dollar_figure to and dollar_figure to these credits resulted from their investment in southeast they did not claim any losses with respect to southeast on any of these returns from through wilson's average adjusted_gross_income was dollar_figure in his adjusted_gross_income increased substantially to dollar_figure due to a gain realized on the disposition of a capital_asset on his return he claimed investment tax_credits of dollar_figure and carried back credits of dollar_figure to and dollar_figure to the credits resulted from his investment in southeast wilson did not claim any losses with respect to southeast on any of these returns on its return g w claimed a loss of dollar_figure related to southeast g w also carried back investment tax_credits of dollar_figure to and dollar_figure to these credits resulted from g w's investment in southeast on their return the hogards claimed a loss of dollar_figure and investment tax_credits of dollar_figure which items related to their investment in esplanade they used dollar_figure of the credits in and carried back investment tax_credits of dollar_figure to dollar_figure to and dollar_figure to with respect to each petitioner in the applicable notice_of_deficiency respondent disallowed all items of income loss deductions and credits attributable to southeast or esplanade respondent also disallowed all of the investment_tax_credit carrybacks claimed by petitioners respondent also determined that petitioners were liable for additions to tax as set forth in the opening paragraphs of this opinion and that the increased rate of interest under sec_6621 was applicable to each year in issue petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in provizer v commissioner tcmemo_1992_177 with the exception of certain facts concerning the provizers the expert opinions and other matters that we consider of minimal significance those facts may be summarized as follows in pi manufactured and sold six sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full all of the monthly payments required among the entities in these transactions offset each other and were made simultaneously although the recyclers were sold and leased under the structure of simultaneous transactions the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure and the nuts and bolts or manufacturing cost was dollar_figure other recycling machines were commercially available during the years in issue including the buss-condux plastcompactor nelmor weiss densification system regenolux cumberland granulators and foremost densilator pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for payment from fmec corp based on the quality and amount of recycled scrap like clearwater southeast and esplanade leased sentinel epe recyclers from f g corp and licensed those recyclers to fmec corp the transactions of southeast and esplanade differ from the underlying transactions in provizer v commissioner supra in the following respects the entity that leased the machines from f g corp and licensed them to fmec corp and the number of machines sold leased licensed and sublicensed in provizer v commissioner supra a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the transaction which is almost identical to the transactions in this case was a sham because it lacked economic_substance and a business_purpose upheld the sec_6653 and additions to tax for negligence upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers since our opinion in provizer v commissioner supra we have decided numerous plastics recycling cases and with one exception have found the taxpayers liable for the addition_to_tax under sec_6653 see friedman v commissioner tcmemo_1996_558 and cases cited therein see also henry v commissioner tcmemo_1997_86 skyrms v commissioner tcmemo_1997_69 set against this background we consider whether the addition_to_tax for negligence should be imposed on any petitioners discussion sec_6653 for and and sec_6653 for and impose an addition_to_tax equal to percent of the underpayment if any part of any underpayment in tax is due to negligence or disregard of rules or regulations sec_6653 for and imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or disregard of rules or regulations petitioners bear the burden of proving that any underpayment was not due to negligence rule a 58_tc_757 negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his or her experience and the nature of the investment or business 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 compare spears v commissioner tcmemo_1996_ with zidanich v commissioner tcmemo_1995_382 petitioners contend that they were not negligent because they reasonably relied in good_faith upon the advice of a qualified independent adviser to whom they made full disclosure in addition petitioners contend that they were not negligent because they reasonably expected to make a profit from their investment in southeast or esplanade respondent on the other hand contends that petitioners were negligent because their reliance on stewart was not reasonable and they failed to adequately or reasonably investigate the validity of the underlying transactions or the value of the recyclers involved with their investments turning our attention first to the hogards we note that the record contains no evidence that they or either of them relied upon the advice of stewart or any other adviser respondent's determination that they are liable for the addition_to_tax under sec_6653 is presumptively correct and the burden is upon the hogards to prove otherwise rule a neely v commissioner supra bixby v commissioner supra this they have failed to do accordingly respondent's determinations are sustained with respect to the hogards as for the gilmores wilson and g w under some circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 if reasonable reliance on a competent professional adviser is shown 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from the negligence addition_to_tax the taxpayer must show that the professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture freytag v commissioner supra 85_tc_557 southeast's offering memorandum contains a description of various business and tax risks associated with an investment despite a review of the offering memorandum stewart made no effort to verify the information contained in the offering memorandum beyond visiting pi's facilities and discussing the investment with unknown individuals at pi while stewart claims to have discussed the investment with fellow c p a 's the substance and details surrounding any purported discussions are unclear and there is no indication that these c p a 's had any background or experience in the plastics industry despite his lack of knowledge regarding the recycler the target market for the recycler and the technical aspects of the transactions stewart did not contact an expert in plastics recycling or engineering or recommend that the gilmores wilson or g w do so although stewart visited the pi plant in hyannis and observed a demonstration of the recycler he was not qualified to analyze or assess the recyclers on display or the facility stewart made no adequate investigation into the value of the recycler although an investigation would have revealed the existence of other plastics recycling machines available in and ranging in price from dollar_figure to dollar_figure see provizer v commissioner tcmemo_1992_177 despite his lack of special qualifications and professional skills in plastics engineering recycling or materials stewart made no effort to contact or consult with anyone who possessed such qualifications given stewart's background and experience he undoubtedly was aware that the tax benefits outlined in the offering memorandum and claimed by petitioners depended in large part on the value of the recycling machines nevertheless having no knowledge or background regarding the value of the recyclers he did nothing sufficient to verify the representations made in the promotional materials and by individuals associated with the promotion as we view the matter stewart's trip to inspect the recyclers was essentially superficial in effect he relied not upon the information he gathered through his own investigation but upon representations made by southeast's promotional materials and promoters taking the above into consideration the gilmores' wilson's and g w's through gilmore and wilson reliance upon stewart was not reasonable a taxpayer may rely upon his adviser's expertise in this case financial planning and tax_advice but it is not reasonable to rely upon an adviser regarding matters outside his field of expertise or with respect to facts which he does not verify in this case the value of the recycler 864_f2d_93 9th cir affg 88_tc_1086 moreover stewart was not an independent adviser since he was entitled to receive compensation from southeast for the gilmores' wilson's and g w's investments in southeast because stewart was paid to sell the investment his advice was suspect the gilmores wilson and g w through gilmore and wilson contend that they reviewed southeast's offering memorandum the extent of their review of the offering memorandum is unclear however a review of that document would have indicated the numerous business and tax risks associated with an investment the preface to the offering memorandum warned the potential investor not to consider its contents as expert advice and to seek advice from the investor's own advisers the offering memorandum also clearly stated that the transactions involved significant tax risks and that in all likelihood the irs would challenge the validity of the transactions and the purported value of the recycling machines the business risks section of the offering memorandum warned that there was no history for southeast and that there was no established market for the recyclers or pellets produced therefrom the gilmores wilson and g w failed to carefully consider the offering memorandum and to take into account its warnings statements regarding the business and tax risks and the warnings placed on the front page of the offering memorandum would have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and credits see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 the gilmores' wilson's and g w's contention that they reasonably relied upon stewart's advice is further undermined by their successful business backgrounds in view of their success in the construction business and profitable real_estate investments we find it difficult to accept the proposition that they did not know or have reason to know that the value of the recyclers was grossly overstated we find it more_likely_than_not that they were so interested in the expected tax benefits that would result from the investment that they failed to investigate and seek advice on the underlying transactions that were to generate those tax benefits our conclusion on this point is supported by the fact that the gilmores' and wilson's investments in southeast which were not consistent with their prior investment histories occurred in a year that capital_transactions were expected to and did generate large capital_gains the gilmores wilson and g w also contend that the investment was reasonable because they expected to make a profit we have severe reservations about the validity of their claims on this point however even if true their profit motives are not dispositive of the issue here in dispute whether or not they intended to profit from their investments in southeast they failed to exercise due care in claiming tax benefits from that investment their subjective intent does not excuse them from the consequences of claiming deductions and credits to which under the circumstances they were clearly not entitled see klieger v commissioner tcmemo_1992_734 we have considered and find unpersuasive petitioners' arguments comparing this case with other cases that were resolved in the taxpayers' favor with respect to the negligence addition_to_tax the gilmores wilson and g w failed to exercise due care in claiming the deductions and tax_credits relating to their respective investments in southeast we find that they did not reasonably rely upon stewart or in good_faith investigate the aspect of the investment that generated the attractive tax benefits--the value of the sentinel recycler therefore we hold that these petitioners and the hogards are liable for the negligence additions to tax under the provisions of sec_6653 for and and sec_6653 and for and to reflect the foregoing and to ensure that each of the stipulations of settled issues is properly taken into account under rule decisions will be entered
